Gibbs, J.
This is an appeal from a judgment convicting the defendants of disorderly conduct on the 19th day of August, 1917, in the Eighth District City Magistrate’s Court. The magistrate imposed a fine of three dollars upon each of the defendants.
It appears from the record that on Saturday, August 18, 1917, .at about three o’clock in the afternoon, the defendants were driving a truck of ashes along Fort Schuyler road, Bronx county. The complaining witness, a mounted officer attached to the municipal police force of the city of New York, gave them reasonable and proper instructions, which they disregarded. The complainant directed them to discontinue driving the truck which was then and there in an unsafe condition and a menace to the safety of other vehicles driving along the same highway. The complainant further testified that after warning the defendants and telling them to stand still until the truck could be fixed and safely moved they said to him, among other things, “ Where the hell do you get off: to tell us what to do * we’ll do as we like, we don’t care what you * * * ?> say
*45The issue of fact was resolved by the magistrate against the defendants.
In my opinion, such language under the circumstances, addressed to a police officer in the proper performance of his duty, was conduct tending to a breach of the peace. Gratuitous insolence to police officers tending to cause disturbance and disorder upon a public highway is far too common in this city and should not be encouraged. It seems to me that it tends to lessen the respect of the community for law and order, which the police officer in the legitimate discharge of his duties represents.
The record discloses that both defendants received a fair and patient hearing. The verdict is just and punishment imposed far from harsh. Judgment of conviction affirmed.
Judgment affirmed.